

TRANSITION AGREEMENT


This Transition Agreement (“Agreement”) is entered into by and between Alexander
M. Davern (“Executive”) and National Instruments Corporation (“Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”) as of October 28, 2019 (the “Effective Date”).


RECITALS


WHEREAS, Executive is employed at-will by the Company as its Chief Executive
Officer (“CEO”);


WHEREAS, Executive signed an Employment Agreement with the Company on August 29,
2016 which became effective January 1, 2017 (the “Employment Agreement”);
WHEREAS, the Company granted Executive the restricted stock unit awards covering
shares of the Company’s common stock (the “Equity Awards”), pursuant to the
terms and conditions of the applicable Company equity plan and an award
agreement thereunder (collectively, the “Equity Documents”);  


WHEREAS, the Parties desire that Executive become a transitional CEO upon
Effective Date, and thereafter transition into an advisory role on the
Transition Date (defined below) whereby he will provide certain transition and
advisory services to the Company through the Termination Date (defined below);


WHEREAS, the Parties desire that this Agreement will supersede and replace his
Employment Agreement as of the Effective Date, and


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
COVENANTS
1.Consideration. In consideration of Executive’s execution of this Agreement and
contingent upon his fulfillment of all of its terms and conditions, the Company
agrees as follows:
a.Continued Employment During Transition Period. Upon the Effective Date,
Executive, as mutually agreed by the Parties, will transition into the following
transitional employment roles (the period between the Effective Date and
Termination Date shall be referred to as the “Transition Period”):


(i)    Continued CEO Role: Immediately upon the Effective Date, Executive will
continue serving as the Company’s CEO until January 31, 2020 or other such date
as may be agreed to by the Parties in writing (“Transition Date”). In that role,
Executive will continue serve as the CEO of the Company, with the same duties
and authority, during such interim period.


(ii)    Strategic Advisor Role: As of the Transition Date, Executive will
transition into a Strategic Advisor role with the Company, through May 5, 2020,
subject to the terms of this Agreement (the actual final day of such employment,
the “Termination Date”) In such role, Executive will provide services relating
to the transition of his role, any requested advisory services and guidance to
the management team, and other such services as requested by the Company’s CEO
or its Board of Directors (the “Board”).


(iii)     Other Related Terms:


(1)    During the Transition Period, Executive will continue to be a full-time
at-will employee and will be expected to perform the transition and other
related duties referenced above to the satisfaction of the Company and Board.
The Company will continue to pay Executive’s base salary at his current rate
until the Termination Date, less applicable withholdings, and in accordance with
the Company’s regular payroll practices. Executive’s other Company employee
benefits shall continue during the Transition Period,


1



--------------------------------------------------------------------------------




subject to the terms of the applicable policies and plans. Executive shall also
continue to vest under any applicable Equity Award grants during the Transition
Period, subject to the terms and conditions of any applicable Equity Documents.


(2)    Executive agrees that he shall not be eligible for any bonus or other
incentive pay during the Transition Period after 2019 (as discussed more below).
Executive acknowledges that his continued employment during the Transition
Period and the transition provided hereunder, does not trigger any separation
for Good Reason, termination without Cause, or serve as grounds for a
constructive termination, whether under the Employment Agreement or any other
agreement with the Company, or applicable law.
b.Separation Agreement and Release. Executive understands and agrees that if he
performs the duties referenced above in Section 1(a) and completes the
Transition Period, and subject to Section 1(c) below, he will be eligible for
the benefits offered under the Separation Agreement and Release (“Separation
Agreement”) attached as Exhibit A. Executive acknowledges and agrees that he has
received adequate consideration for both herein and in exchange for the
consideration described in the Separation Agreement and will execute the
Separation Agreement on or after the Termination Date. Executive further agrees
that continued employment during the Transition Period, as well as the payment
of salary and the provision of benefits during the Transition Period are
expressly conditioned upon his agreement to execute the Separation Agreement on
or after the Termination Date. Executive acknowledges and agrees that any
benefits or consideration offered under the Separation Agreement are expressly
conditioned upon Executive signing that agreement, and such agreement becoming
effective under its terms.
c.Early Separation during Transition Period: In the event that either the
Company terminates Executive without Cause (as defined below) or the Parties
mutually agree to end the Transition Period in writing, prior to May 5, 2020,
then Executive will be entitled to the following:


(1)    the benefits offered under the Separation Agreement, provided he signs
such agreement and such agreement becomes effective under its terms (for
clarity, Executive will be entitled to the same separation benefits under the
Separation Agreement, as if he completed the full Transition Period); and


(2)    a lump sum payment reflecting any remaining base salary that Executive
otherwise would have earned under this Transition Agreement through May 5, 2020,
which shall also be subject to Executive signing the Separation Agreement and
such agreement becoming effective under its terms.


(3)    for purposes of this Agreement, “Cause” shall be as defined in Exhibit A
of Executive’s Employment Agreement (which for clarity shall incorporate the
definition of Disability used in the Employment Agreement for purposes of the
Cause definition).
d.Acknowledgement. Executive acknowledges that without this Agreement, Executive
is otherwise not entitled to the consideration listed in this Section 1.


2.Bonus. Executive will be eligible to receive his bonus under the Company
Annual Incentive Program (“AIP”) and the Annual Cash Bonus Performance Program
(“CPB”) for the 2019 performance period, in the amount determined under each
program based on the achievement of performance goals, which, if earned, would
be paid at the time AIP and CPB bonuses are paid to other executives of the
Company. Executive will not be eligible to receive any payment under the AIP or
the CPB for the 2020 performance period or otherwise, or, as referenced above,
any other incentive-based compensation.


3.Equity Awards. Executive will be considered to have vested based on continued
service up to the Termination Date (subject to any vesting acceleration received
pursuant to Section 1(b) of the Separation Agreement, and contingent upon the
terms of such agreement). All unvested shares subject to outstanding Equity
Awards as of the Termination Date will terminate as of that date (excluding any
shares that may accelerate


2



--------------------------------------------------------------------------------




vesting under Section 1(b) of the Separation Agreement). All Equity Awards shall
continue to be governed by the terms and conditions of the Equity Documents. The
Equity Award Summary attached as Exhibit B (the “Equity Award Table”) sets forth
the number and vesting schedule for Executive’s Equity Awards subject solely to
service-based vesting that are eligible to vest during 2019 following the
Effective Date through 2021.


4.Trade Secrets and Confidential Information/Company Property. Executive agrees
at all times hereafter to hold in the strictest confidence, and not to use or
disclose to any person or entity, any Confidential Information of the Company.
Executive understands that “Confidential Information” means any Company or
associated third party proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of the Company on whom he has called or with whom he became acquainted during
the term of his employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed to him by the Company either directly or indirectly, in writing,
orally, or by drawings or observation of parts or equipment. Executive further
understands that Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of him or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof. Executive
hereby grants consent to notification by the Company to any new employer about
his obligations under this section. Executive represents that he has not to date
misused or disclosed Confidential Information to any unauthorized party. In
connection with Executive’s agreement to protect the Company’s Confidential
Information, he reaffirms and agrees to observe and abide by the terms of
Sections 8, 9, 10, 11, 12, 13, and 15 of the Employment Agreement (collectively,
the “Surviving Provisions”), specifically including the provisions regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and any restrictive covenants contained therein. Executive agrees
to return any documents and other items provided to him by the Company,
developed or obtained by him in connection with his employment therewith, or
otherwise belonging to the Company (excluding a copy of the Employee Handbook
and personnel documents specifically relating to him), that may be requested by
the Company.


5.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement, or any other agreement or policy of the Company, shall in any way
limit or prohibit him from engaging in any Protected Activity. Protected
Activity includes filing and/or pursuing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”)
and/or disclosing information pertaining to sexual harassment or any other
unlawful or potentially unlawful conduct. Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, without giving notice to, or
receiving authorization from, the Company. Notwithstanding the foregoing,
Executive agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Company confidential
and proprietary information to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications or attorney
work product. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Executive is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.




3



--------------------------------------------------------------------------------




6.Costs. The Parties shall each bear their own costs, attorneys’ fees, and other
fees incurred in connection with the preparation of this Agreement.


7.ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS TRANSITION AGREEMENT, THEIR
INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR
ANY RELATED MATTERS, SHALL BE SUBJECT TO ARBITRATION UNDER THE FEDERAL
ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING ANY
PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO COMPEL ARBITRATION MAY
ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL PROVISIONS OF SUCH STATE’S
LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO COMPEL ARBITRATION.
EXECUTIVE AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, HE MAY BRING ANY
SUCH ARBITRATION PROCEEDING ONLY IN HIS INDIVIDUAL CAPACITY. THE PARTIES AGREE
THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR
INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO
ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE JUDICIAL ARBITRATION & MEDIATION
SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF
IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH TEXAS LAW, INCLUDING THE TEXAS RULES OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR
CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.
TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE
BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE
FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE
RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER
THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT
AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.


8.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. The Parties agree and acknowledge that the payments made pursuant to
Section 1 of this Agreement are not related to sexual harassment or sexual abuse
and not intended to fall within the scope of 26 U.S.C. Section 162(q).


9.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each


4



--------------------------------------------------------------------------------




Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.


10.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


11.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s continued employment with the Company during the
Transition Period and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Executive’s relationship
with the Company, including, but not limited to, the Employment Agreement, which
is expressly superseded hereby; provided, however, that this Agreement does not
supersede and replace the Surviving Provisions or the Equity Documents, except
as they are otherwise modified or superseded herein. For avoidance of any doubt,
the Employment Agreement shall be null and void and of no further force and
effect, other than the Surviving Provisions, and with no further payments,
severance entitlements, or other obligations due thereunder.


12.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Chairman of the Board or a duly authorized member of the
Board.


13.Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in Texas.


14.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.


15.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily and without any duress or undue influence on
the part or behalf of the Company or any third party. Executive acknowledges
that: (a) he has read this Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
Executive’s own choice or has elected not to retain legal counsel; (c) he
understands the terms and consequences of this Agreement; (d) he is fully aware
of the legal and binding effect of this Agreement; and (e) he has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


5



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


ALEXANDER M. DAVERN, an individual


Dated: 10/28/19     /s/ Alexander M. Davern    
Alexander M. Davern




NATIONAL INSTRUMENTS CORPORATION


Dated: 10/28/19     By /s/ Michael McGrath    
Michael McGrath
Chairman of the Board




























































SIGNATURE PAGE TO TRANSITION AGREEMENT




6



--------------------------------------------------------------------------------





EXHIBIT A
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Separation Agreement”) is made by and
between Alexander M. Davern (“Executive”) and National Instruments Corporation
(the “Company”) (collectively referred to as the “Parties” or individually
referred to as a “Party”). Terms capitalized herein but not defined herein shall
have the meanings given to them in that certain Transition Agreement by and
between the Parties to which this Exhibit is attached (the “Transition
Agreement”).


RECITALS


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
COVENANTS


1.Consideration. In consideration of Executive’s execution of this Separation
Agreement, and contingent upon Executive’s fulfillment of all of the terms and
conditions set forth herein, and provided Executive does not revoke the
Separation Agreement under Section 6 below, the Company agrees as follows:
a.    Continued Employment During the Transition Period. The Company has allowed
Executive to continue employment with the Company during the Transition Period
in consideration for his agreement to sign this Separation Agreement on or after
the Termination Date.
b.    Severance Following the Transition Period. Further, provided Executive has
met the conditions of Section 1(b) or 1(c) of the Transition Agreement, as may
be applicable, the Company agrees to provide Executive with the following
additional consideration:
i.    Accelerated Vesting. On the Effective Date of this Agreement, the Equity
Awards that are subject only to service-based vesting will vest as to the
portion of each applicable Equity Award that would be scheduled to vest if
Executive had remained employed through May 5, 2021. For the avoidance of doubt,
the Equity Awards subject to performance-based vesting will not vest pursuant to
this Separation Agreement.
ii.    Equity Awards Remain Subject to the Equity Documents. Section 1(b)(i)
expressly acts as an amendment to the Equity Documents memorializing any Equity
Awards. Other than as amended by Section 1(b)(i), the Equity Awards will
continue to be governed by the terms and conditions of the Equity Documents.
iii.    COBRA. The Company shall reimburse Executive for, or pay directly on
Executive’s behalf, the premiums for healthcare continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for Executive and Executive’s eligible dependents (as applicable)
through May 31, 2021, or until Executive has secured health insurance coverage
through another employer, whichever occurs first, provided Executive timely
elects COBRA continuation coverage within the time period prescribed pursuant to
COBRA. Notwithstanding the preceding, if the Company determines in its sole
discretion that it cannot provide COBRA reimbursement benefits without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will instead provide the
Executive a taxable payment in an amount equal to the monthly COBRA premium that
he would


1



--------------------------------------------------------------------------------




be required to pay to continue the Executive’s group health coverage in effect
on the date of termination of employment (which amount will be based on the
premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive elects COBRA continuation coverage and will
commence in the month following the month of the Termination Date and continue
for the period of months indicated in this Section 1(b)(iii).
c.    Acknowledgement. Executive acknowledges that without this Separation
Agreement, Executive is otherwise not entitled to the consideration listed in
this Section 1.


2.Equity Awards. The Parties agree that for purposes of determining the number
of shares of the Company’s common stock that Executive is entitled to receive
from the Company, pursuant to the vesting of outstanding Equity Awards,
Executive will be considered to have vested only up to the Termination Date
(including any vesting acceleration set forth in Section 1(b)(i)). All unvested
shares subject to outstanding Equity Awards as of the Termination Date will
terminate on the Termination Date (excluding, for avoidance of doubt, any shares
for which vesting is accelerated under Section 1(b)(i)). Other than as set forth
in Section 1(b)(i) of this Separation Agreement, the Equity Awards shall
continue to be governed by the terms and conditions of the Equity Documents.
Executive acknowledges and agrees that the number of restricted stock units
subject to Equity Awards subject to service-based vesting eligible to vest
during 2019, 2020 and 2021, including the number eligible to accelerate vesting
upon the Termination Date pursuant to Section 1(b)(i) of this Agreement are as
set forth in the Equity Award Table.


3.Benefits. Executive’s health insurance benefits shall cease on the last day of
the month in which he is employed by the Company, subject to his right to
continue his health insurance under COBRA. Executive’s participation in all
benefits and incidents of employment, including, but not limited to, vesting in
stock options, and the accrual of bonuses, vacation, and paid time off, ceased
as of the Termination Date.


4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Separation
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation that may be due to Executive, including any in connection with the
Employment Agreement or otherwise.


5.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, subsidiaries, predecessor and successor
corporations, and assigns (collectively, “Releasees”). Executive, on Executive’s
behalf and on behalf of Executive’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any Releasee arising from any
omissions, acts, facts, or damages occurring up until and including the date
Executive signs this Separation Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship,
including any claims related to the Employment Agreement or any other agreement
with the Company;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud,


2



--------------------------------------------------------------------------------




misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;


c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the National Labor Relations Act, the Texas Payday Act, the Texas
Workers’ Compensation Act, and Chapter 21 of the Texas Labor Code (also known as
the Texas Commission on Human Rights Act);


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Separation Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Separation Agreement. This release does not release claims that cannot be
released as a matter of law. Any disputed wage claims that are released herein
shall be subject to binding arbitration in accordance with this Separation
Agreement, except as required by applicable law. This release does not extend to
any right Executive may have to unemployment compensation benefits.


6.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Separation Agreement. Executive acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Separation Agreement; (b) he has twenty-one (21) days within which to
consider this Separation Agreement; (c) he has seven (7) days following his
execution of this Separation Agreement to revoke this Separation Agreement; (d)
this Separation Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Separation Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Separation Agreement and returns
it to the Company in less than the 21-day period identified above, Executive
hereby acknowledges that


3



--------------------------------------------------------------------------------




he has freely and voluntarily chosen to waive the time period allotted for
considering this Separation Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to the Chairman
of the Company’s Board of Directors with a copy to its General Counsel that is
received prior to the Effective Date. The Parties agree that changes to this
Separation Agreement, whether material or immaterial, do not restart the running
of the 21-day consideration period referenced above.


7.Unknown Claims. Executive acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Executive, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.


8.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


9.Application for Employment. Executive understands and agrees that, as a
condition of this Separation Agreement, Executive shall not be entitled to any
future employment with the Company, and he hereby waives any right, or alleged
right, of employment or re-employment with the Company. Executive further agrees
not to apply for employment with the Company and not otherwise pursue an
independent contractor or vendor relationship with the Company.


10.Trade Secrets and Confidential Information/Company Property. Executive agrees
at all times hereafter to hold in the strictest confidence, and not to use or
disclose to any person or entity, any Confidential Information of the Company.
Executive understands that “Confidential Information” means any Company or
associated third party proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of the Company on whom he has called or with whom he became acquainted during
the term of his employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed to him by the Company either directly or indirectly, in writing,
orally, or by drawings or observation of parts or equipment. Executive further
understands that Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of his or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof. Executive
hereby grants consent to notification by the Company to any new employer about
his obligations under this section. Executive represents that he has not to date
misused or disclosed Confidential Information to any unauthorized party. In
connection with Executive’s agreement to protect the Company’s Confidential
Information, Executive reaffirms and agrees to observe and abide by the terms of
the Surviving Provisions. Executive’s signature below constitutes Executive’s
certification that Executive has returned all documents and other items provided
to Executive by the Company, developed or obtained by him in connection with his
employment with the Company, or otherwise belonging to the Company (with the
exception of a copy of the Employee Handbook and personnel documents
specifically relating to Executive), including any provided during the
Transition Period.


11.No Cooperation. Subject to the Protected Activity provision below, Executive
agrees that he will not knowingly encourage, counsel, or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so or upon written
request from an administrative agency or the legislature or as related directly
to the ADEA waiver in this Separation Agreement. Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order
or written


4



--------------------------------------------------------------------------------




request from an administrative agency or the legislature, and to furnish, within
three (3) business days of its receipt, a copy of such subpoena or other court
order or written request from an administrative agency or the legislature. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.


12.Protected Activity Not Prohibited. Executive understands that nothing in this
Separation Agreement, or any other agreement or policy of the Company, shall in
any way limit or prohibit Executive from engaging in any Protected Activity.
Protected Activity includes filing and/or pursuing a charge, complaint, or
report with, or otherwise communicating, cooperating, or participating in any
investigation or proceeding that may be conducted by any federal, state or local
government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). Executive understands that in connection with such Protected
Activity, he is permitted to disclose documents or other information as
permitted by law, without giving notice to, or receiving authorization from, the
Company. Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company Confidential Information to any parties other than
the Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications or attorney work product. In addition, pursuant to the Defend
Trade Secrets Act of 2016, Executive is notified that an individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (a) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (b) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.


13.Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.




14.No Admission of Liability. Executive understands and acknowledges that with
respect to all claims released herein, this Separation Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Executive unless such claims were explicitly not released by the release in this
Separation Agreement. No action taken by the Company hereto, either previously
or in connection with this Separation Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any actual or potential claims or
(b) an acknowledgment or admission by the Company of any fault or liability
whatsoever to Executive or to any third party.


15.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Separation
Agreement.


16.ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS SEPARATION AGREEMENT, THEIR
INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR
ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL GOVERN AND APPLY TO
THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING
ANY PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO


5



--------------------------------------------------------------------------------




COMPEL ARBITRATION MAY ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL
PROVISIONS OF SUCH STATE’S LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO
COMPEL ARBITRATION. EXECUTIVE AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
LAW, EXECUTIVE MAY BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN EXECUTIVE’S
INDIVIDUAL CAPACITY. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS LAW, INCLUDING
THE TEXAS RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE. THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES. THE PARTIES HEREBY
AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT
OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT
PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL
REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT
MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


17.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Separation Agreement. Executive agrees and understands that Executive is
responsible for payment, if any, of local, state, and/or federal taxes on the
payments and any other consideration provided hereunder by the Company and any
penalties or assessments thereon. Executive further agrees to indemnify and hold
the Releasees harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or recoveries by any government
agency against the Company for any amounts claimed due on account of (a)
Executive’s failure to pay or delayed payment of federal or state taxes, or (b)
damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs. The Parties agree and acknowledge that the payments
made pursuant to Section 1 of this Separation Agreement are not related to
sexual harassment or sexual abuse and not intended to fall within the scope of
26 U.S.C. Section 162(q).


18.Section 409A. It is intended that this Separation Agreement comply with, or
be exempt from, Code Section 409A and the final regulations and official
guidance thereunder (“Section 409A”) and any ambiguities herein will be
interpreted to so comply and/or be exempt from Section 409A. Each payment and
benefit to be paid or provided under this Separation Agreement is intended to
constitute a series of separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations. Payments under Section 1 of this Separation
Agreement will be made no later than March 15, 2021. The Company and Executive
will work together in good faith to consider either (a) amendments to this
Separation Agreement; or (b) revisions to this Separation Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid


6



--------------------------------------------------------------------------------




imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.


19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Separation Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Separation Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


20.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Separation Agreement shall continue in full force and effect without
said provision or portion of provision.


21.Entire Agreement. This Separation Agreement represents the entire agreement
and understanding between the Company and Executive concerning the subject
matter of this Separation Agreement and Executive’s employment with and
separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Separation Agreement and
Executive’s relationship with the Company. This Separation Agreement does not
supersede and replace the Surviving Provisions.


22.No Oral Modification. This Separation Agreement may only be amended in a
writing signed by Executive and the Company’s Chairman of the Board or a duly
authorized member of the Board.


23.Governing Law. This Separation Agreement shall be governed by the laws of the
State of Texas, without regard for choice-of-law provisions, except that any
dispute regarding the enforceability of the arbitration section of this
Separation Agreement shall be governed by the FAA. Executive consents to
personal and exclusive jurisdiction and venue in the State of Texas.


24.Effective Date. Executive understands that this Separation Agreement shall be
null and void if not executed by Executive within twenty-one (21) days. Each
Party has seven (7) days after that Party signs this Separation Agreement to
revoke it. This Separation Agreement will become effective on the eighth (8th)
day after Executive signed this Separation Agreement, so long as it has been
signed by the Parties and has not been revoked by either Party before that date
(the “Effective Date”).


25.Counterparts. This Separation Agreement may be executed in counterparts and
each counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Separation Agreement may be executed and
delivered by facsimile, photo, email PDF, or other electronic transmission or
signature.


26.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Separation Agreement voluntarily and without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) he has read this Separation
Agreement; (b) he has been represented in the preparation, negotiation, and
execution of this Separation Agreement by legal counsel of Executive’s own
choice or has elected not to retain legal counsel; (c) he understands the terms
and consequences of this Separation Agreement and of the releases it contains;
(d) he is fully aware of the legal and binding effect of this Separation
Agreement; and (e) has not relied upon any representations or statements made by
the Company that are not specifically set forth in this Separation Agreement.


7



--------------------------------------------------------------------------------






[REMAINDER OF THIS PAGE INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]




8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Separation Agreement on the
respective dates set forth below.




ALEXANDER M. DAVERN


Dated: ________________, 2019                    
Alexander M. Davern






NATIONAL INSTRUMENTS CORPORATION


Dated: ________________, 2019    By             
Michael McGrath
Chairman of the Board





--------------------------------------------------------------------------------




EXHIBIT B


(EQUITY AWARD SUMMARY)*


 
R E S T R I C T E D S T O C K U N I T S
 
 
 
Name
Number
 
Award
Date
Plan
Shares to be Vested
 
Scheduled
Release
Date
 
Vesting Year
Davern, Alex
26586
 
01/24/2017
2015
50,000
 
12/16/2019
 
2019
2019 Total
 
 
 
 
50,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Davern, Alex
18240
 
04/20/2011
2010
2,500
 
05/01/2020
 
2020
Davern, Alex
20129
 
04/18/2012
2010
2,500
 
05/01/2020
 
2020
Davern, Alex
22034
 
04/23/2013
2010
1,500
 
05/01/2020
 
2020
Davern, Alex
23866
 
04/22/2014
2010
1,500
 
05/01/2020
 
2020
Davern, Alex
24356
 
04/21/2015
2010
2,500
 
05/01/2020
 
2020
Davern, Alex
25622
 
04/26/2016
2015
2,500
 
05/01/2020
 
2020
Davern, Alex
31370
 
04/25/2017
2015
12,500
 
05/01/2020
 
2020
Davern, Alex
31697
 
04/25/2018
2015
11,250
 
05/01/2020
 
2020
Davern, Alex
33812
 
02/01/2019
2015
17,667
 
05/01/2020
 
2020
2020 Total
 
 
 
 
54,417
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Davern, Alex
18240
 
04/20/2011
2010
192
 
05/03/2021
 
2021
Davern, Alex
20129
 
04/18/2012
2010
2,500
 
05/03/2021
 
2021
Davern, Alex
22034
 
04/23/2013
2010
1,500
 
05/01/2021
 
2021
Davern, Alex
23866
 
04/22/2014
2010
1,500
 
05/03/2021
 
2021
Davern, Alex
24356
 
04/21/2015
2010
2,500
 
05/03/2021
 
2021
Davern, Alex
25622
 
04/26/2016
2015
2,500
 
05/03/2021
 
2021
Davern, Alex
31370
 
04/25/2017
2015
12,500
 
05/03/2021
 
2021
Davern, Alex
31697
 
04/25/2018
2015
11,250
 
05/03/2021
 
2021
Davern, Alex
33812
 
02/01/2019
2015
17,666
 
05/03/2021
 
2021
2021 Total
 
 
 
 
52,108
 
 
 
 



* For purposes of this Equity Award Table, the “Termination Date” is deemed to
be May 5, 2020. If the Termination Date occurs earlier than May 5, 2020, the
Company will revise this Equity Award Table in accordance with the Equity
Documents to reflect the actual vesting status of Executive’s Equity Awards as
of the actual Termination Date (subject to any vesting acceleration that
Executive may receive pursuant to Section 1(b) of the Separation Agreement, and
contingent upon the terms of such agreement).





